Name: Commission Decision No 385/81/ECSC of 13 February 1981 concerning obligations to be fulfilled by Community producers of steel tube
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-14

 Avis juridique important|31981S0385Commission Decision No 385/81/ECSC of 13 February 1981 concerning obligations to be fulfilled by Community producers of steel tube Official Journal L 042 , 14/02/1981 P. 0017 - 0019****( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . COMMISSION DECISION NO 385/81/ECSC OF 13 FEBRUARY 1981 CONCERNING CERTAIN OBLIGATIONS TO BE FULFILLED BY COMMUNITY PRODUCERS OF STEEL TUBE THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 95 THEREOF , WHEREAS , BY DECISION NO 2794/80/ECSC ( 1 ), THE COMMISSION ESTABLISHED A SYSTEM OF PRODUCTION QUOTAS FOR THE COMMUNITY IRON AND STEEL INDUSTRY . MATERIAL FOR TUBE IS EXEMPTED FROM QUOTAS UNDER THE SYSTEM , PROVIDED THAT IT IS ACTUALLY USED , WITHIN THE COMMON MARKET , FOR THE PRODUCTION OF TUBE . FOR CERTAIN OF THIS MATERIAL , NAMELY HOT-ROLLED WIDE STRIP AND NARROW STRIP FOR WELDED TUBE WITH A DIAMETER NOT EXCEEDING 406.4 MM , A SPECIAL REGIME IS ESTABLISHED WHICH PROVIDES THAT THE COMMISSION , IN THE LIGHT OF MARKET TRENDS ON THE ONE HAND AND THE INFORMATION WHICH IT RECEIVES ON THE OTHER , MAY DISCONTINUE THE DEROGATION ARRANGEMENTS FOR SUCH MATERIAL . THIS EXEMPTION AND THE SPECIAL REGIME REQUIRE THE COMMISSION TO BE INFORMED OF , AND ENABLED TO CHECK , THE ACTUAL USE TO WHICH THE MATERIAL IN QUESTION IS ACTUALLY PUT . SUCH A CHECK CAN BE CARRIED OUT ONLY AMONG TUBE PRODUCERS WHICH , IN THIS CAPACITY , ARE NOT UNDERTAKINGS WITHIN THE MEANING OF THE TREATY . ARTICLE 47 OF THE TREATY MUST BE APPLIED TO TUBE PRODUCERS SO THAT SUCH A CHECK CAN BE CARRIED OUT . THE TREATY DOES NOT EMPOWER THE COMMISSION TO IMPOSE SUCH OBLIGATIONS ON TUBE PRODUCERS . IT IS THEREFORE NECESSARY TO EXTEND THE APPLICATION OF THE PROVISIONS OF ARTICLE 47 OF THE TREATY TO TUBE PRODUCERS DURING THE PERIOD IN WHICH THE SYSTEM OF PRODUCTION QUOTAS IS IN OPERATION , IN ORDER TO ENSURE THAT THE COMMUNITY ' S OBJECTIVES , AS DEFINED IN ARTICLES 2 , 3 AND 4 OF THE TREATY , ARE ATTAINED IN THE CONTEXT OF THE COMMON MARKET . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE UNANIMOUS ASSENT OF THE COUNCIL , HAS ADOPTED THIS DECISION : ARTICLE 1 TUBE PRODUCERS SHALL BE REQUIRED TO FURNISH TO THE COMMISSION , ON A MONTHLY BASIS , AS FROM FEBRUARY 1981 , NOT LATER THAN THE SIXTH DAY OF THE FOLLOWING MONTH , INFORMATION ABOUT THE PRODUCTION OF TUBE AND THE ORIGIN OF THE MATERIAL FOR SUCH TUBE . SUCH MATERIAL IS DEFINED IN ANNEX I . THIS INFORMATION SHALL BE SUPPLIED IN ACCORDANCE WITH THE MODEL GIVEN IN ANNEX II . ARTICLE 2 THE COMMISSION , IN THE EXERCISE OF THE POWERS CONFERRED ON IT BY ARTICLE 47 OF THE TREATY , SHALL VERIFY THE ACCURACY OF THE INFORMATION PROVIDED BY TUBE PRODUCERS . TUBE PRODUCERS MUST ALLOW SUCH VERIFICATION WORK TO BE CARRIED OUT , AND NO INDIVIDUAL DECISION SHALL BE REQUIRED FOR THIS PURPOSE . THE INSTRUCTION GIVEN TO THE VERIFYING OFFICIAL MUST REFER TO THIS PROVISION AND STATE WHAT INFORMATION PROVIDED BY TUBE PRODUCERS HE HAS BEEN ASKED TO VERIFY . IN THE EVENT OF NON-COMPLIANCE , THE SANCTIONS PROVIDED FOR IN ARTICLE 47 OF THE TREATY SHALL APPLY . THE CALCULATION OF THE MAXIMUM AMOUNT OF THE FINES AND PENALTY PAYMENTS APPLICABLE TO TUBE PRODUCERS SHALL BE BASED ON THE VALUE OF PURCHASES , ANNUAL AND DAILY RESPECTIVELY , OF MATERIAL FOR TUBES AS DEFINED IN ANNEX I . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL CEASE TO APPLY AT THE SAME TIME AS THE SYSTEM OF PRODUCTION QUOTAS ESTABLISHED BY DECISION NO 2794/80/ECSC AND NOT LATER THAN 30 JUNE 1981 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 13 FEBRUARY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX I 1 . DEFINITION OF TUBE MATERIAL THE PRODUCTION OF WHICH IS SUBJECT SOLELY TO THE SYSTEM OF SURVEILLANCE AND INSPECTION AND NOT TO QUANTITATIVE RESTRICTIONS - REVERSING MILL PLATE FOR WELDED TUBES - HOT-ROLLED WIDE STRIP FOR WELDED TUBES EXCEEDING 406.4 MM IN DIAMETER - INGOTS , ROUNDS AND SQUARES FOR SEAMLESS TUBES 2 . DEFINITION OF TUBE MATERIAL SUBJECT TO A SPECIAL REGIME HOT-ROLLED WIDE STRIP AND NARROW STRIP FOR WELDED TUBES NOT EXCEEDING 406.4 MM IN DIAMETER **** ANNEX II REVERSING MILL PLATE FOR WELDED TUBES ( 1 ) NAME OF TUBE UNDERTAKING MONTH . . . . . . . . . . ( TONNES ) // // ( 1 ) // ( 2 ) // ( 3 ) // ( 4 ) // ( 5 ) // ( 6 ) // // OWN PRODUCTION // RECEIVED FROM COMMUNITY UNDERTAKINGS ( 2 ) // IMPORTED FROM NON-MEMBER COUNTRIES // CHANGES IN STOCKS // PRODUCTION OF TUBES FROM REVERSING MILL PLATE // ( 5 ) CONVERTED INTO WEIGHT OF REVERSING MILL PLATE // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // ( 1 ) SAME TABLE FOR - HOT-ROLLED WIDE STRIP FOR WELDED TUBES EXCEEDING 406.4 MM IN DIAMETER , - INGOTS , ROUNDS AND SQUARES FOR SEAMLESS TUBES , - HOT-ROLLED WIDE STRIP AND NARROW STRIP FOR WELDED TUBES NOT EXCEEDING 406.4 MM IN DIAMETER . ( 2 ) TO BE SUBBDIVIDED BY UNDERTAKING . QUESTIONNAIRE TO BE SENT TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , LUXEMBOURG-KIRCHBERG , IN TRIPLICATE .